DETAILED ACTION   
Claim Objections
1.	Claim 3 is objected to because of the following informalities:
          In claim 3, line 1, “claim 1, wherein the thin-film encapsulation layer” should be changed to “claim 2, wherein the thin-film encapsulation layer”
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 7 – 11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (9,256,097). 
With regard to claim 1, Kim et al. disclose an electronic device (for example, see fig. 7), comprising: 
a display layer (a LC layer functioning as a display layer); 
a sensing layer (referred to as “SL” by examiner’s annotation shown in fig. 7 below) disposed on the display layer (LC) and defining an active area (referred to as “AA” by examiner’s annotation shown in fig. 7 below) and a peripheral area (referred to as “PA” by examiner’s annotation shown in fig. 7 below) adjacent to the active area (AA); and 
a black matrix (BM) disposed on the sensing layer (SL), 
wherein: the sensing layer (SL) comprises: a first conductive layer (FE2) disposed on the display layer (LC); an insulating layer (INS2) disposed on the first conductive layer (FE2); a second conductive layer (FE1) disposed on the insulating layer (INS2); and a passivation layer (OC layer, made of an insulating material, functioning as a passivation layer wherein the passivation layer including an insulating material; for example, see column 8, lines 18, 19. Although the applicant uses terms different to those of Kim et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.); disposed on the second conductive layer (FE1); the passivation layer (OC layer overlaps entire surface (referred to as “SA” by examiner’s annotation shown in fig. 7 below) of the active area (AA); and the black matrix (BM) is disposed on the passivation layer (OC).

    PNG
    media_image1.png
    521
    763
    media_image1.png
    Greyscale


With regard to claim 2, Kim et al. disclose a thin-film encapsulation layer (insulating layer INS3, having a thickness is smaller than a thickness of the layer SUB2, functioning as a thin-film encapsulation layer) disposed on the display layer (LC), wherein the sensing layer (SL) is directly disposed on the thin-film encapsulation layer (INS3).
With regard to claim 7, Kim et al. disclose the black matrix (BM) is disposed directly on the passivation layer (OC).
With regard to claim 8, Kim et al. disclose an electronic device (for example, see fig. 9), comprising: 
a display layer (a LC layer functioning as a display layer); 
a sensing layer (referred to as “SL” by examiner’s annotation shown in fig. 9 below) disposed on the display layer (LC) and defining an active area (referred to as “AA” by examiner’s annotation shown in fig. 9 below) and a peripheral area (referred to as “PA” by examiner’s annotation shown in fig. 9 below) adjacent to the active area (AA); and 
a black matrix (BM) disposed on the sensing layer (SL), 
wherein: the sensing layer (SL) comprises: a first conductive layer (referred to as “FE1A” by examiner’s annotation shown in fig. 9 below) disposed on the display layer (LC); an insulating layer (INS2 as shown in fig. 9 below) disposed on the first conductive layer (FE1A); a second conductive layer (referred to as “FE1B” by examiner’s annotation shown in fig. 9 below) disposed on the insulating layer (INS2); and a passivation layer (OC layer, made of an insulating material, functioning as a passivation layer wherein the passivation layer including an insulating material; for example, see column 8, lines 18, 19. Although the applicant uses terms different to those of Kim et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.); disposed on the second conductive layer (FE1B); the passivation layer (OC layer overlaps entire surface (referred to as “SA” by examiner’s annotation shown in fig. 9 below) of the active area (AA); and the black matrix (BM) is disposed on the passivation layer (OC); 

    PNG
    media_image2.png
    545
    968
    media_image2.png
    Greyscale

wherein the first conductive layer comprises a plurality of connecting portions (referred to as “CP” by examiner’s annotation shown in fig. 9 below); and the second conductive layer comprises a plurality of first portions (referred to as “1A” by examiner’s annotation shown in fig. 9 below), a plurality of second portions (referred to as “1B” by examiner’s annotation shown in fig. 9 below), and a plurality of sensor portions (referred to as “1C” by examiner’s annotation shown in fig. 9 below).

    PNG
    media_image3.png
    545
    851
    media_image3.png
    Greyscale


With regard to claim 9, FIG. 9 above of Kim et al. disclose the plurality of connecting portions (CP) and the plurality of sensor portions (1C) are electrically connected each other.
With regard to claim 10, FIG. 9 above of Kim et al. disclose the plurality of first portions (1A), the plurality of second portions (1B), and the plurality of sensor portions (1C) have mesh structure (a mesh structure defined as a plurality of sensor array structure as shown in fig. 19).
With regard to claim 11, FIG. 9 above of Kim et al. disclose the plurality of second portions (1B) are insulated from the plurality of connecting portions (CP).
With regard to claim 14, Kim et al. disclose when viewed in a cross-section view, the black matrix (BM) covers the first conductive layer (FE2), and the second conductive layer (FE2). Therefore, when viewed in a plan view, at least a portion of the black matrix (BM) covers the first conductive layer (FE2), and the second conductive layer (FE1).



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (9,256,097) in view of Lee et al. (9,292,118).
With regard to claim 3, Kim et al. do not clearly disclose the thin-film encapsulation layer comprises a plurality of organic layers and an inorganic layer.
However, Lee et al. disclose the thin-film encapsulation layer (260) comprises a plurality of organic layers (for example, see column 8, lines 15 – 18) and an inorganic layer. (for example, see column 8, lines 15 – 18 also disclose the thin-film encapsulation layer 260 comprises at least one inorganic layer based on the thin-film encapsulation layer 260 comprises a plurality of layers)

    PNG
    media_image4.png
    489
    647
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Kim et al.’s device to incorporate the thin-film encapsulation layer comprises a plurality of organic layers and an inorganic layer as taught by Lee et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
6.	Claims 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (9,256,097) in view of Chan et al. (8,373,624).
With regard to claim 4, Kim et al. do not clearly disclose the display layer comprises a pixel defining layer having an opening defined therein and a light emitting layer disposed in the opening.
However, Chan et al. disclose the display layer comprises a pixel defining layer (216) having an opening (referred to as “A” by examiner’s annotation shown in fig. 3 below) defined therein and a light emitting layer (218) disposed in the opening (A).

    PNG
    media_image5.png
    581
    921
    media_image5.png
    Greyscale




Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the Kim et al.’s device to have a pixel defining layer having an opening defined therein and a light emitting layer disposed in the opening as taught by Chan et al. in order to enhance a high efficiency of the light emitting device for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 5, Chan et al. appears to show the black matrix (245) is non-overlapping with the opening (A) as claimed. However, since the patent drawings are not labeled as “to scale,” one cannot be certain that the black matrix is non-overlapping with the opening as seemingly shown [see MPEP 2125]. It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to form the black matrix is non-overlapping with the opening, because Fig. 3 suggests the black matrix is non-overlapping with the opening and a prima facie case of obviousness exists where device dimensions of the prior art are such that one of ordinary skill in the art would have expected them to have the same performance {MPEP 2144.04(IV)(A)}
With regard to claim 6, Kim et al. disclose when viewed in a cross-section view, the black matrix (BM) overlaps the pixel defining layer (referred to as “OC1” by examiner’s annotation shown in fig. 3 below), the first conductive layer (FE2), and the second conductive layer (FE2). Therefore, when viewed in a plan view, at least a portion of the black matrix (BM) overlaps the pixel defining layer (OC1), the first conductive layer (FE2), and the second conductive layer (FE1).
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (9,256,097).
With regard to claim 12, fig. 9 of Kim et al. appears to show a width of the black matrix (BM) is greater than a width of each of the plurality of connecting portions (CP), the plurality of first portions (1A), the plurality of second portions (1B), and the plurality of sensor portions (1C) as claimed. However, since the patent drawings are not labeled as “to scale,” one cannot be certain that a width of the black matrix is greater than a width of each of the plurality of connecting portions, the plurality of first portions, the plurality of second portions, and the plurality of sensor portions as seemingly shown [see MPEP 2125]. It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to form a width of the black matrix is greater than a width of each of the plurality of connecting portions, the plurality of first portions, the plurality of second portions, and the plurality of sensor portions, because Fig. 9 suggests a width of the black matrix is greater than a width of each of the plurality of connecting portions, the plurality of first portions, the plurality of second portions, and the plurality of sensor portions and a prima facie case of obviousness exists where device dimensions of the prior art are such that one of ordinary skill in the art would have expected them to have the same performance {MPEP 2144.04(IV)(A)}



    PNG
    media_image3.png
    545
    851
    media_image3.png
    Greyscale


Allowable Subject Matter
8.	Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claim 13 allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as a width of the first black matrix is the same as a width of each of the plurality of connecting portions, the plurality of first portions, the plurality of second portions, and the plurality of sensor portions as recited in claim 13.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826